 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                  Dec 11, 2019
 4                                                                     SEAN F. MCAVOY, CLERK

 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 CHRISTIANSEN L. KEEFE                           No. 4:19-CV-05231-SAB
 9        Plaintiff,
10        v.                                       ORDER ADOPTING REPORT
11 RICHLAND POLICE DEPARTMENT,                     AND RECOMMENDATION
12        Defendant.
13
14        On November 4, 2019, Magistrate Judge John T. Rodgers issued a Report
15 and Recommendation dismissing Plaintiff’s Complaint for failure to pay the full
16 filing fee or submit a properly completed Application to Proceed In Forma
17 Pauperis. ECF No. 9. Magistrate Judge Rodgers had previously denied Plaintiff’s
18 Application to Proceed In Forma Pauperis, and directed Plaintiff to either pay the
19 full filing fee or submit a properly completed IFP application within thirty days.
20 ECF No. 4. When Plaintiff failed to do so, Magistrate Judge Rodgers issued the
21 instant Report and Recommendation. Plaintiff—who is proceeding pro se—timely
22 objected to the Report and Recommendation and requested that the Court dismiss
23 his complaint without prejudice so that he can refile his case when he can
24 financially afford to pay the filing fees. ECF No. 10.
25        A district court has jurisdiction to review a magistrate judge’s report and
26 recommendation on dispositive matters. Fed. R. Civ. P. 72(b). Under 28 U.S.C.
27 § 636(b)(1) parties may file objections to the magistrate’s findings and conclusions
28 within 14 days of the entry of the Report. United States v. Reyna-Tapia, 328 F.3d

     ORDER ADOPTING REPORT AND RECOMMENDATION * 1
 1 1114, 1121 (9th Cir. 2003). If objections are timely made, a district judge will
 2 make a de novo determination of those portions objected to and may accept, reject,
 3 or modify the magistrate judge’s determination. United States v. Reyna-Tapia, 328
 4 F.3d 1114, 1121 (9th Cir. 2003).
 5        Here, Plaintiff objects to the Report and Recommendation, but does not give
 6 any specific objections. Indeed, Plaintiff only requests that the Court dismiss his
 7 complaint without prejudice; this is exactly what Magistrate Judge Rodgers’
 8 Report recommends. ECF No. 9 at 1. Because Plaintiff does not indicate to which
 9 portions of the Report he objects—and because the Report gives Plaintiff exactly
10 what he seems to request in his objection—the Court hereby adopts Magistrate
11 Judge Rodgers’ Report in full.
12        Accordingly, IT IS HEREBY ORDERED:
13        1. The Court ADOPTS Magistrate Judge Rodgers’ Report and
14 Recommendation, ECF No. 9, in its entirety.
15        2. The case is DISMISSED without prejudice.
16        IT IS SO ORDERED. The District Court Executive is hereby directed to
17 file this Order, provide copies to counsel, enter judgment in Defendant’s favor, and
18 close this file.
19        DATED this 11th day of December 2019.
20
21
22
23
24
25                                                6WDQOH\$%DVWLDQ
26                                            8QLWHG6WDWHV'LVWULFW-XGJH
27
28

     ORDER ADOPTING REPORT AND RECOMMENDATION * 2
